Case 1:19-cv-02667-RM-NYW Document 81 Filed 11/16/20 USDC Colorado Page 1 of 11




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO
                                   Judge Raymond P. Moore

  Civil Action No. 19-cv-02667-RM-NYW

  MARIE WATSON,

          Plaintiff,

  v.

  DELL TECHNOLOGIES INC., a/k/a DELL EMC, f/k/a DELL, INC and EMC
  CORPORATION,
  DELL EMC,
  METROPOLITAN LIFE INSURANCE COMPANY, and
  AUTOMATIC DATA PROCESSING, INC.,

        Defendants.
  ______________________________________________________________________________

                                     ORDER
  ______________________________________________________________________________

          This matter is before the Court on the Recommendation of United States Magistrate

  Judge (the “Recommendation”) (ECF No. 65), which recommended as follows: (1) to grant in

  part and deny in part Defendant Metropolitan Life Insurance Company’s (“MetLife”) Amended

  Motion to Dismiss (ECF No. 9); (2) to grant in part and deny in part Defendant EMC

  Corporation’s1 (“EMC”) Motion to Dismiss (ECF No. 44); and (3) to grant Defendant Automatic

  Data Processing, Inc.’s (“ADP”) Motion to Dismiss (ECF No. 53). Ms. Watson filed an

  objection to parts of the Recommendation; all Defendants have filed responses. After reviewing

  the Recommendation, objection, relevant parts of the court record, and the applicable law, and

  being otherwise fully advised, the Court finds and orders as follows.

  1
   As used in this Order, “EMC Corporation” and “EMC” refer to Defendants Dell Technologies Inc. and Dell EMC.
  (See Recommendation, p. 1 n.1.)
Case 1:19-cv-02667-RM-NYW Document 81 Filed 11/16/20 USDC Colorado Page 2 of 11




     I.      BACKGROUND

          Briefly, Plaintiff Marie Watson (“Plaintiff” or “Ms. Watson”) alleges the following. Ms.

  Watson’s husband, Thayne Watson (“Mr. Watson”), voluntarily separated from EMC effective

  December 31, 2015. Mr. Watson continued to receive benefits, including group life insurance

  benefits, under EMC’s Benefit Plan (“Plan”) through November 24, 2016. Mr. Watson had the

  option to extend the life insurance coverage beyond November 24, 2016 by converting it to an

  individual policy. Defendant MetLife issued a letter dated November 29, 2016 explaining how to

  convert the life insurance policy, but Mr. Watson allegedly never received it. (ECF No. 1, ¶¶ 23-

  24; ECF No. 9-3.) In addition, on November 29, 2016, Mr. Watson emailed EMC inquiring

  about how to pay for, i.e., continue, his benefits since his pay ended November 24, 2016. On

  November 30, 2016, Mr. Watson received an email stating that he should be receiving “a bill

  form adp … pay flex to continue paying for your benefits.” Mr. Watson, however, never

  received a bill from ADP to continue paying for life insurance benefits. (ECF No. 1, ¶¶ 16-18.)

          Mr. Watson obtained new employment in 2017 but declined to participate in his new

  employer’s health or life insurance plans because he allegedly continued to participate in the

  Plan, with continued benefits. Mr. Watson passed away on September 18, 2017. Ms. Watson was

  the beneficiary of Mr. Watson’s life insurance benefits under the Plan and demanded payment of

  benefits. After Defendants refused to pay, this lawsuit followed.

          Ms. Watson’s complaint alleges four claims: (1) violation of 29 U.S.C. § 1132(a)(1)(B)

  (Claim One); (2) violation of 29 U.S.C. § 1132(a)(3)(B) (breach of fiduciary duty) (Claim Two);

  (3) promissory estoppel (Claim Three); and (4) breach of contract (Claim Four). Defendants

  moved to dismiss.


                                                  2
Case 1:19-cv-02667-RM-NYW Document 81 Filed 11/16/20 USDC Colorado Page 3 of 11




         In the Recommendation, the Magistrate Judge construed Ms. Watson’s first claim under

  Section 1132(a)(1)(B) as, in effect, two claims. A claim based on Defendants’ alleged failure to

  provide Mr. Watson written notice of the option to convert, which the Court will refer to as

  Claim One A. And a claim based on Defendants allegedly providing misleading information to

  Mr. Watson when he attempted to convert his life insurance, which the Court will refer to as

  Claim One B. (Claim One A and Claim One B, hereafter, collectively, “Claim One.”) The

  Magistrate Judge construed Claim Two as alleging Defendants breached their fiduciary duty by

  supplying inaccurate information in Plan documents (hereafter, the “Plan contents”) and by

  providing misleading communications and misrepresenting the Plan terms in response to Mr.

  Watson’s November 29, 2016 email (hereafter, the “Plan misinformation”). Based on such

  constructions, as relevant here, the Magistrate Judge recommended the following:

         1) Claim One A: that this claim be dismissed as to all Defendants because neither the

             Plan nor ERISA required notice to Mr. Watson of his option to convert;

         2) Claim One B: that this claim be dismissed as to all Defendants because a claim under

             Section 1332(a)(1)(B) must be based on the terms of the Plan. Here, Ms. Watson’s

             claim is based on the alleged improper response to Mr. Watson’s November 29, 2016

             email inquiry;

         3) Claim One: alternatively, if the Court rejects the recommendation to dismiss Claim

             One B, that ADP be dismissed because Ms. Watson failed to adequately plead that

             ADP is a Plan fiduciary;

         4) Claim Two: that this claim be dismissed in part and allowed in part as follows –




                                                  3
Case 1:19-cv-02667-RM-NYW Document 81 Filed 11/16/20 USDC Colorado Page 4 of 11




               •   Be dismissed against ADP entirely because Ms. Watson has not plausibly pled

                   ADP is a Plan fiduciary;

               •   Be dismissed against MetLife based on the Plan content allegations because it is

                   not the Plan administrator and, therefore, not responsible for the Plan contents,

                   and it was not required to provide written notice of the option to convert;

               •   Be dismissed against EMC based on the Plan contents allegations because no

                   notice of right to convert is required in the summary plan description;

               •   Be allowed to go forward against MetLife and EMC based on the Plan

                   misinformation allegations but only insofar as Ms. Watson seeks equitable

                   remedies; and

            5) Claims Three and Four:

               •   Both claims be dismissed against all Defendants because they “relate to” an

                   ERISA plan and, therefore, are expressly preempted by ERISA under 29 U.S.C.

                   § 1144(a).

  Ms. Watson’s objection followed.

      II.      LEGAL STANDARD

            Pursuant to Fed. R. Civ. P. 72(b)(3), this Court reviews de novo any part of the

  magistrate judge’s recommendation that is properly objected to. An objection is proper only if it

  is sufficiently specific “to focus the district court’s attention on the factual and legal issues that

  are truly in dispute.” United States v. One Parcel of Real Prop., 73 F.3d 1057, 1060 (10th Cir.

  1996). “In the absence of a timely objection, the district may review a magistrate’s report under

  any standard it deems appropriate.” Summers v. Utah, 927 F.2d 1165, 1167 (10th Cir. 1991). In


                                                     4
Case 1:19-cv-02667-RM-NYW Document 81 Filed 11/16/20 USDC Colorado Page 5 of 11




  addition, it is well established that “‘[i]ssues raised for the first time in objections to the

  magistrate judge’s recommendation are deemed waived.’” ClearOne Commc’ns, Inc. v. Biamp

  Sys., 653 F.3d 1163, 1185 (10th Cir. 2011) (quoting Marshall v. Chater, 75 F.3d 1421, 1426–27

  (10th Cir. 1996)).

             In evaluating a motion to dismiss under Fed. R. Civ. P. 12(b)(6), a court must accept as

  true all well-pleaded factual allegations in the complaint, view those allegations in the light most

  favorable to the plaintiff, and draw all reasonable inferences in the plaintiff’s favor. Brokers’

  Choice of Am., Inc. v. NBC Universal, Inc., 757 F.3d 1125, 1136 (10th Cir. 2014); Mink v. Knox,

  613 F.3d 995, 1000 (10th Cir. 2010). The complaint must allege a “plausible” right to relief. Bell

  Atl. Corp. v. Twombly, 550 U.S. 544, 569 n.14 (2007); see also id. at 555 (“Factual allegations

  must be enough to raise a right to relief above the speculative level.”).

      III.      DISCUSSION

             A. General – Ms. Watson’s Objection

             Ms. Watson’s objection is divided into objections of “findings of facts” (“FOF”) and

  “conclusions of law” (“COL”). The Court expresses no opinion as to the accuracy of Ms.

  Watson’s designations but refers to them as she has labeled them. In addition, the Court groups

  the objections together where appropriate, e.g., grouping all objections concerning the

  recommendation that no written notice of the option to convert was required under ERISA or the

  Plan.2




  2
    The Court also notes, in more than passing, that Ms. Watson’s objection contains assertions which are contradicted
  by the record. For example, Ms. Watson asserts that, after the November 29, 2016 email, “Mr. Watson timely paid
  every bill he received from ADP.” (ECF No. 66, p. 2.) The complaint, however, alleges that “Mr. Watson never
  received from ADP a bill to continue paying for the life insurance benefits.” (ECF No. 1, ¶ 18.)

                                                           5
Case 1:19-cv-02667-RM-NYW Document 81 Filed 11/16/20 USDC Colorado Page 6 of 11




          B. Claim One A

          Ms. Watson objects to the Recommendation’s finding that (1) written notice of the option

  to convert was not required and (2) Ms. Watson did not argue the Plan’s conversion procedure is

  ambiguous. As to the second finding, Ms. Watson asserts that – although she made no argument

  of ambiguity before the Magistrate Judge – disagreement over the interpretation of the language

  “means it is ambiguous.” (FOF (3), ECF No. 66, p. 3. 3) This argument is rejected. First, issues

  raised for the first time in an objection to the recommendation are waived. ClearOne Commc’ns,

  Inc., 653 F.3d at 1185. Second, the Court agrees with Defendants: the fact that the parties

  disagree as to the meaning of an agreement does not establish ambiguity. Harrison W. Corp. v.

  Gulf Oil Co., 662 F.2d 690, 695 (10th Cir. 1981). Therefore, this objection is overruled.

          As to the second finding, Ms. Watson argues that written notice of the option to convert

  was required. (FOF (1), (2), and (4), and COL (2).) The Court is not persuaded. Upon de novo

  review, the Court finds the recommendation correctly found that no written notice was required

  under ERISA or the Plan, though written notice may be provided. And, further, “[i]n no event,

  will the Application Period exceed 91 days from the date Your life insurance ends.” (ECF No. 9-

  2, p. 55.) These objections are also overruled.

          C. Claim One B

          Ms. Watson objects to the Recommendation’s finding that she cannot proceed on the

  theory that Mr. Watson did not receive the November 29, 2016 notice and attempted to convert

  his life insurance on November 29 but received misleading information. (COL (1).) Ms.

  Watson’s objection, however, consists of cursory, general arguments that ERISA imposes

  3
   The page references are to the page number(s) assigned to the document by the CM/ECF system, found in the
  upper righthand corner of the document.

                                                         6
Case 1:19-cv-02667-RM-NYW Document 81 Filed 11/16/20 USDC Colorado Page 7 of 11




  fiduciary duties. As Defendants counter, Ms. Watson fails to set forth any arguments or legal

  authority as to why the Court should reject the recommendation’s conclusion that a benefits

  claim under 28 U.S.C. § 1132(a)(1)(B) must be based on the terms of the Plan, and not on other

  documents or matters. Accordingly, this objection is overruled.

             D. Claim One4

             Ms. Watson objects to the alternate recommendation to dismiss ADP entirely as to Claim

  One (COL (3)); the Recommendation found Ms. Watson failed to plead ADP as a proper

  defendant as to this claim. In light of the Court’s agreement with the Recommendation that all

  Defendants are subject to dismissal as discussed above in Claims One A and One B, the Court

  need not reach this argument. If the Court were to do so, Ms. Watson’s objection would be

  rejected.

             Here, Ms. Watson asserts that “it is too early to know whether ADP is a fiduciary,” but

  nonetheless argues (untethered by any support) that it is somehow plausible EMC “imbued”

  ADP with fiduciary responsibilities. (ECF No. 66, pp. 4-5.) Ms. Watson’s objection bolsters –

  rather than undermines – the recommendation. Therefore, this objection is also overruled.

             E. Claim Two

             Ms. Watson raises two objections concerning Claim Two. As Defendants recognize, Ms.

  Watson’s first objection (COL (4)) is far from a model of clarity: she quotes from the

  Recommendation addressing EMC but closes with objecting to the recommended dismissal of

  MetLife. Regardless, the Court will construe the objection to be directed against MetLife and

  EMC as to allegations of breach of fiduciary duty based on any omission of the conversion


  4
      As stated, Claim One includes Claims One A and One B.

                                                          7
Case 1:19-cv-02667-RM-NYW Document 81 Filed 11/16/20 USDC Colorado Page 8 of 11




  procedure from the Plan’s summary description, i.e., the Plan contents. Ms. Watson’s objection

  hinges on finding that the Plan requires written notice of the option to convert. But, as stated

  above, the Plan contains no such requirement. Thus, this objection is overruled.

         Next, Ms. Watson objects to the Recommendation’s statement that, under Callery v. U.S.

  Life Ins. Co. in City of New York, 392 F.3d 401, 405 (10th Cir. 2004), “to the extent a plaintiff

  ‘seeks payment of the policy proceeds, such relief is barred under § [1132](a)(3).’” Ms. Watson

  argues that, under CIGNA Corp. v. Amara, 563 U.S. 421 (2011), money damages are available.

  (COL (5).) First, the Recommendation accurately stated what the Tenth Circuit found in Callery.

  Next, the Court agrees – and the Magistrate Judge recognized – that the Supreme Court in

  CIGNA noted a surcharge could take “the form of monetary ‘compensation’ for a loss resulting

  from a trustee’s breach of duty, or to prevent the trustee’s unjust enrichment.” 563 U.S. at 441-

  42. And, as Defendants argue, the Recommendation left open the issue of the exact nature of Ms.

  Watson’s claim and what relief might be available. Further, the Court does not read the

  Recommendation to find that equitable relief cannot be in the form of monetary relief. As the

  Tenth Circuit stated post-CIGNA, “‘[t]he fact that ... relief takes the form of a money payment

  does not remove it from the category of traditionally equitable relief.’” Teets v. Great-W. Life &

  Annuity Ins. Co., 921 F.3d 1200, 1224 (10th Cir. 2019) (ellipsis in original) (quoting CIGNA,

  563 U.S. at 441). What equitable relief may be available – and whether Ms. Watson may recover

  such relief – are questions which remain open for resolution at another time. Accordingly, this

  objection is overruled.

         F. Matters to Which There Are No Objections

         There are matters to which there are no objections or, effectively, no objections.


                                                    8
Case 1:19-cv-02667-RM-NYW Document 81 Filed 11/16/20 USDC Colorado Page 9 of 11




          Claim One: To the extent the Magistrate Judge made other recommendations as to Claim

  One, e.g., that dismissal of Dell Technologies Inc. and Dell EMC is not proper based on the

  argument that they are not Plan fiduciaries, which this Order does not address, the Court finds

  such recommendations are moot in light of its agreement that Claim One should be dismissed

  against all Defendants based on other findings as discussed above.

          Claim Two: Ms. Watson does not object to the recommended dismissal of ADP entirely

  as to this claim. In addition, Defendants do not object to the recommended denial of this claim as

  against MetLife and EMC based on the Plan misinformation allegations5 and only insofar as Ms.

  Watson seeks equitable remedies. The Court finds no clear error and, accordingly, accepts this

  recommendation.6

          Claims Three and Four: On the last page of Ms. Watson’s objection, she states that

  “based on the erroneous factual findings and conclusions of law discussed above, Plaintiff

  objects to the Recommendation to the extent it: … (4) dismisses claims 3 and 4.” But Ms.

  Watson fails to identify or discuss how any of her previous arguments support a rejection of the

  recommended dismissal of Claims Three and Four. Such as cursory argument fails to be

  sufficiently specific and waives any challenge to this recommendation. See, e.g., United States v.

  Wooten, 377 F.3d 1134, 1145 (10th Cir. 2004) (“The court will not consider…issues adverted to

  in a perfunctory manner, unaccompanied by some effort at developed argumentation.” (quotation

  and citation omitted)); see also Armstrong v. Arcanum Grp., Inc., 897 F.3d 1283, 1291 (10th Cir.




  5
    In other words, based on their alleged breach of fiduciary duties in responding to Mr. Watson’s November 29,
  2016 email.
  6
    The Court has already rejected Ms. Watson’s objection concerning equitable remedies (COL (5)).

                                                           9
Case 1:19-cv-02667-RM-NYW Document 81 Filed 11/16/20 USDC Colorado Page 10 of 11




   2018) (same). And, upon a clear error review, the Court finds no error; therefore, the

   recommendation to dismiss Claims Three and Four is accepted.

            G. Other Matters

            In addition to the issues discussed above, the Recommendation addressed two other

   matters which the Court finds need to be resolved. First, the Recommendation directed the case

   caption be amended to reflect ADP, LLC as the appropriate defendant in this case, rather than

   Automatic Data Processing, Inc. (ECF No. 65, p. 1 n.1.) No party argues this modification is not

   appropriate. Accordingly, the Court orders the same. Next, there is an issue in this case

   concerning Defendant EMC Corporation and whether it encompasses all of the “Dells” identified

   in the caption. (Id.) The relevant parties are directed to resolve this issue out and to provide a

   status report as to whether any amendment is required to identify the proper defendant(s).

      IV.      CONCLUSION

            Based on the foregoing, it is ORDERED as follows:

            (1) That the Clerk shall amend the caption to change the name of Automatic Data

               Processing, Inc. to ADP, LLC;

            (2) That Plaintiff’s objection (ECF No. 66) is OVERRULED;

            (3) That the Recommendation (ECF No. 65) is ACCEPTED and ADOPTED as an Order

               of this Court as stated herein;

            (4) That Defendant Metropolitan Life Insurance Company’s Amended Motion to Dismiss

               (ECF No. 9) is GRANTED IN PART and DENIED IN PART as stated herein;

            (5) That Defendant EMC Corporation’s Motion to Dismiss (ECF No. 44) is GRANTED

               IN PART and DENIED IN PART as stated herein;


                                                     10
Case 1:19-cv-02667-RM-NYW Document 81 Filed 11/16/20 USDC Colorado Page 11 of 11




        (6) That Defendant Automatic Data Processing, Inc.’s Motion to Dismiss (ECF No. 53)

           is GRANTED;

        (7) That the following party and claims are hereby dismissed with prejudice:

           (a) Defendant Automatic Data Processing, Inc., more properly known as ADP, LLC;

           (b) Claim One in its entirety against all Defendants;

           (c) Claim Two to the extent it alleges MetLife and EMC breached their fiduciary

               duties by failing to include the conversion procedures in the Plan’s summary plan

               description or by failing to provide written notice of the option to convert; and

           (d) Claims Three and Four in their entirety against all Defendants;

        (8) That only the following claim remains: Claim Two based on Plaintiff’s theory that

           EMC and MetLife breached their fiduciary duties in responding to the November 29,

           2016 email and only insofar as she seeks equitable remedies; and

        (9) That Plaintiff and the Dell Defendants shall confer and, within 60 days of the date of

           this Order, provide a status report concerning the proper Dell Defendants.

        DATED this 16th day of November, 2020.

                                                     BY THE COURT:



                                                     ____________________________________
                                                     RAYMOND P. MOORE
                                                     United States District Judge




                                                11
